AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
          UNITED STATES OF AMERICA                                     Judgment in a Criminal Case
                     v.                                                (For Revocation of Probation or Supervised Release)


                                                                       Case No.         6:16CR60006-001
           CHARLES MORTON OSBURN
                                                                       USM No.          14250-010
                                                                                            Benjamin Dallas Hooten
                                                                                                Defendant’s Attorney
THE DEFENDANT:
      admitted guilt to violation of condition(s)       Mandatory Condition #3         of the term of supervision.
      was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                            Violation Ended

One                          Mandatory Condition #3: Use of Controlled Substance                            01/07/2019




       The defendant is sentenced as provided in pages 2 through 2                 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
      The defendant has not violated condition(s)                         and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              6621                                    February 08, 2019
                                                                                           Date of Imposition of Judgment
Defendant’s Year of Birth:         1956
                                                                                            /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                         Signature of Judge
                 Hot Springs, Arkansas
                                                                        Honorable Susan O. Hickey, United States District Judge
                                                                                              Name and Title of Judge


                                                                                               February 12, 2019
                                                                                                        Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                CHARLES MORTON OSBURN
CASE NUMBER:              6:16CR60006-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
          Four (4) months imprisonment with credit for time served in federal custody, no supervision to follow




        The court makes the following recommendations to the Bureau of Prisons:
        The defendant be allowed to participate in any drug treatment programs he may qualify for.




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                     .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
